COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-16-00402-CR


MUQTASID ABDUL QADIR                                               APPELLANT

                                       V.

THE STATE OF TEXAS                                                      STATE


                                    ----------

          FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 0591998D

                                    ----------

                         MEMORANDUM OPINION1

                                    ----------

      Appellant Muqtasid Abdul Qadir attempts to appeal from a yet-to-be-made

ruling on what he calls his “Compulsory Counterclaim in the form of Writ in

Replevin, Plaint in Replevin, Declaration in Replevin, Bond in Replevin, and

Affidavit in Support.”   On October 27, 2016, this court sent Qadir a letter

informing him of our concern that we lacked jurisdiction over the appeal because


      1
       See Tex. R. App. P. 47.4.
the trial court had not entered any appealable orders and because we generally

have jurisdiction to consider an appeal in a criminal case only from a judgment of

conviction. See Tex. R. App. P. 26.2(a)(1); McKown v. State, 915 S.W.2d 160,

161 (Tex. App.—Fort Worth 1996, no pet.). We informed Qadir that unless he or

any party desiring to continue the appeal filed a response showing grounds for

continuing the appeal by November 7, 2016, we would dismiss the appeal for

want of jurisdiction.

      Qadir filed a response, but it does not show grounds for continuing the

appeal. Therefore, we dismiss the appeal for want of jurisdiction. See Tex. R.

App. P. 43.2(f).

                                                  PER CURIAM


PANEL: WALKER, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: November 23, 2016




                                        2